THE THIRTEENTH COURT OF APPEALS

                                   13-18-00504-CV


   Andy Rodriguez, Individually and as Next Friend for Kayla Rodriguez and Gianna
    Rodriguez and as Personal Representative of the Estate of Stephanie Reyes,
                     Deceased, Rene Reyes, and Leticia Reyes
                                         v.
                                McAllen Hospitals, L.P.


                                  On Appeal from the
                    139th District Court of Hidalgo County, Texas
                           Trial Cause No. C-3998-17-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

October 18, 2018